Bkannon, Judge:
(ooneuvring).
I do not deny the point so strenuously urged at the bar, and properly urged, that receiverships ought to be resorted to only in plain and extreme cases, where no other remedy is available, and the necessity of a receivership is manifest. Receivership is a very drastic and ruinous remedy. It destroys at one fell blow, in nine cases out of ten, the firm or corporation subjected to it. I hold decided ground under this head, but I assent to this decision for two reasons: First. This is not the case of a pure receivership, where the appointment of a receiver is the direct and primary object; but it is the case where the plaintiff had a lien reserved in his lease, and had the right to file a bill to enforce it, and the appointment of a receiver is merely incidental to the main relief. It is easier to justify an appointment of a receiver to save property pending suit to enforce a fixed lien than where it is not a suit to enforce a lien. It is then only a prudent step to save the lienor’s security to answer his decree. Second. I do not think that Welch has a right to make the defence he seeks. The corporation did not resist the case.

Affirmed.